Citation Nr: 1640504	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  08-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation for impairment of the anterior cruciate ligament (ACL) of the left knee, currently rated as 10 percent disabling.

2. Entitlement to service connection for a chronic disability manifested by persistent headaches, to include as due to undiagnosed illness.

3. Entitlement to service connection for a chronic disability manifested by persistent joint pain of the shoulders, wrists and ankles bilaterally, to include as due to undiagnosed illness.

4. Entitlement to service connection for a chronic disability manifested by persistent joint pain of the bilateral elbows, to include as due to undiagnosed illness.

5. Entitlement to service connection for chronic disability manifested by persistent fatigue, to include as due to undiagnosed illness.

6. Entitlement to service connection for chronic sleep impairment, to include as due to undiagnosed illness.
7. Entitlement to service connection for a chronic skin disorder, to include as due to undiagnosed illness.

8. Entitlement to service connection for a chronic respiratory disorder, to include as due to undiagnosed illness.

9. Entitlement to service connection for a chronic gastroesophageal disorder, to include as due to undiagnosed illness.

10. Entitlement to service connection for a chronic disability manifested by persistent dizziness, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  As part of his service, he was deployed to Southwest Asia in support of Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In its decision the RO denied the Veteran's request for an increase in the disability rating assigned to his service-connected left knee disability and denied separate claims for compensation for nine claimed service-connected disabilities.  The Veteran noted his appeal.

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In September 2012, the Board remanded the case for further development.  Although the number of issues remanded is the same as the number which remain on appeal, the specific issues are different in two ways.  

One of the issues remanded in September 2012 was service connection for a chronic psychiatric disorder.  On remand, the Agency of Original Jurisdiction (AOJ) issued a rating decision in February 2013 granting service connection for adjustment disorder with depression and anxiety.  Because the issue of service connection for a psychiatric disorder has been resolved in the Veteran's favor, that issue is no longer part of this appeal.  A second issue which was remanded - service connection for a chronic disability manifested by persistent multiple joint pain of the shoulders, elbows, wrists, and ankles bilaterally, claimed as due to  undiagnosed illness related to Gulf War service pursuant to 38 U.S.C.A. § 1117 - has been characterized as two separate issues on the title page of this decision because, for the reasons below, the Veteran is eligible for service connection for a chronic disability manifested by multiple joint pain of the shoulders wrists and ankles on a presumptive basis under the statute.  Unlike his joint pain of the shoulders, wrists and ankles, the joint pain in the Veteran's elbows has been attributed to a known clinical diagnosis, which means he is not eligible for service connection for elbow joint pain due to undiagnosed illness.  For these reasons, the issues have been reorganized and now identify the issue of service connection for a chronic disability manifested by persistent joint pain of the bilateral elbows as a separate issue. 
 
The issues of an increased rating for the Veteran's service-connected left knee disability, service connection for chronic sleep impairment, service connection for a chronic disorder manifested by persistent fatigue, service connection for a gastroesophageal disorder and service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The appellant is a Persian Gulf Veteran who has a "qualifying chronic disability" manifested by persistent multiple joint pain of the shoulders, wrists and ankles bilaterally.

2.  The evidence is approximately evenly balanced as to whether the Veteran's chronic respiratory disorders (asthma and allergic rhinitis) were incurred in service or are the result of an in-service event.

3.  The evidence is approximately evenly balanced as to whether the Veteran's chronic disorder manifested by headaches is the secondary result of his service-connected allergic rhinitis.  

4.  The Veteran's arthritis of the bilateral elbows can be attributed to a known clinical diagnosis.

5.  The preponderance of the evidence favors the conclusion that the Veteran's arthritis of the bilateral elbows was not incurred in service and not did it have its onset within one year after his discharge from active duty.

6.  The Veteran's chronic disability manifested by persistent dizziness (micturition syncope) can be attributed to a known clinical diagnosis.

7.  The Veteran's micturition syncope was not incurred in service and is not otherwise related to any in-service disease, injury or event.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by persistent joint pain of the shoulders, wrists and ankles bilaterally have been met.  38 U.S.C.A. § 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015)

2.  The criteria for service connection for a chronic respiratory disorder have been met. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

3.  The criteria for service connection for a chronic disorder manifested by headaches have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for a disability manifested by persistent joint pain of the bilateral elbows have not been met.  38 U.S.C.A. § 1110, 1117; 38 C.F.R. §§ 3.303, 3.309 (2015).

5.  The criteria for service connection for a chronic disability manifested by persistent dizziness have not been met.  38 U.S.C.A. § 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Because the Board is granting the claims for service connection for a disability manifested by persistent joint pain of the shoulders, wrists and ankles, a chronic respiratory disorder and a chronic disorder manifested by headaches, further discussion of the VCAA with regard to these claims is unnecessary.  As to the remaining claims decided today, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  

When VA receives a substantially complete application for benefits, it must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For the Veteran's claims for service connection for a disability manifested by persistent pain of the bilateral elbows and for service connection for a chronic disability manifested by persistent dizziness, the AOJ satisfied the duty to notify in letters dated July 2004 and October 2004, respectively. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The AOJ obtained the Veteran's service treatment records and records of post-service medical treatment from VA medical centers and from private medical facilities.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the June 2012 hearing, the Veteran was assisted by an accredited representative from Disabled American Veterans.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his claimed disabilities.  In response to questions from his representative, he testified that VA now provides all his medical treatment.  He discussed a visit to the emergency room at a private hospital in Montgomery Alabama for treatment of his asthma, but in response to questions from his representative, he said he had submitted the records concerning this visit to VA and, after reviewing his file, the undersigned finds this to be the case.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist also requires the Board to ensure compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In September 2012, the Board remanded the appeal with instructions to the AOJ to seek from the Veteran the names and addresses of all health care providers who have treated him for his service-connected knee disability and for the claimed service-connected disabilities listed on the title page of this decision.  In October 2012, the AOJ mailed the Veteran a letter requesting this information, which the Veteran did not answer.  His decision not to respond to the AOJ's letter, his testimony indicating that VA had already received relevant private treatment records and his further testimony that he received all of his current medical treatment from VA support the conclusion that, with respect to the issues decided today, the Veteran has no additional records to submit.  The AOJ also obtained updated VA treatment records.

The AOJ arranged examinations of the Veteran in November 2004 and August 2009.  Finding these reports to be inadequate with respect to certain issues, the Board instructed the AOJ to arrange a new examination to determine the current severity of the Veteran's service-connected knee disability and a comprehensive Gulf War examination to determine whether the other claimed service-connected disabilities were related to service or attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  For the reasons mentioned in the remand section below, the examination reports concerning the Veteran's knee, skin and gastroesophageal conditions are inadequate.  Additional examination reports concerning a disability manifested by fatigue and sleep impairment are not, in themselves, inadequate, but both claims must be remanded to obtain potentially relevant outstanding records.  As for the examination reports concerning the Veteran's shoulders, wrists, elbows, ankles, headaches, respiratory conditions and dizziness, the reports are adequate for the reasons explained in the decision below.

The Board's remand instructions also required the AOJ to arrange a psychiatric examination, but this issue has been moot since the issuance of the February 2013 decision granting service connection for adjustment disorder with depression and anxiety.  

Having taken these steps, the Board finds that, with respect to the issues decided today, VA has complied with its duties to notify and assist the Veteran.

	
Legal Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A Veteran may also be eligible for benefits if the claimed disability is proximately due to, the result of, or aggravated by a separate service-connected disability. See 38 C.F.R. § 3.310 (2014).

For certain chronic diseases, including arthritis, see 38 C.F.R. § 3.309 (a), the law presumes the disease was incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2015).

As a Veteran of the Persian Gulf War, some of the Veteran's claims potentially implicate special provisions permitting payment of service-connected disability compensation for "undiagnosed illness" or "medically explained chronic multisymptom illnesses."  38 C.F.R. § 3.317.

Compensation may be paid to a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016, following such service, and such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015); 71 Fed. Reg. 242, 75,669-72 (Dec. 18, 2006).

A "qualifying chronic disability" must result from either an "undiagnosed illness" or a "medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms." 38 C.F.R. § 3.317(a)(2). A medically unexplained chronic multisymptom illness is "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Although pain alone, without a diagnosed or identifiable underlying malady or condition, usually does not constitute a disability for which service connection may be granted, see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001), there is an exception to this general principles in cases involving Persian Gulf Veterans with a qualifying chronic disabilities.   See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed.Cir.2014) ("[T]he plain language of [section] 1117 makes clear that pain . . . may establish an undiagnosed illness that causes a qualifying chronic disability.")


Service Connection for joint pain of the Shoulders, Wrists and Ankles 

In July 2004, the Veteran applied for service connection for several disabilities, including aching joints.  His service treatment records mostly concern an injury to the anterior cruciate ligament of the left knee.  There is no record of treatment in service for aches or pains in the shoulders, wrists or ankles.

According to a written statement submitted by the Veteran in February 2008, he did not experience aches in the joints until after returning from active duty service in Southwest Asia.  In November 2004, the assessment section of VA general medical examination report noted "arthralgias of unknown etiology . . ."  Any joint pain meets the medical definition of "arthralgia."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 150 (32d ed. 2012).   

In his hearing testimony, the Veteran described experiencing pain in his shoulders, wrists and ankles.  In November 2012, he reported for a series of examinations with a VA physician.  According to the examiner's reports, the Veteran had limited range of motion and arthralgia in his ankles, wrists and shoulders.  

The November 2012 examiner recorded the results of range of motion tests.  For the bilateral ankles, wrists and shoulders, the Veteran's range of motion was less than normal.  The examiner also noted the existence of objective evidence of painful motion.  

The VA examiner could not attribute the Veteran's disabilities of the ankles, wrists or shoulders to any known clinical diagnosis.  In her opinion, these disabilities could accurately be described as "medically unexplained chronic multisystem [sic] illness[es]. . ."  According to the examiner, "[the Veteran's] arthralgias and loss of motion are present on examination in his shoulders, wrists and ankles but no etiology for these findings/diagnoses is identifiable.  The diagnoses for these joints (loss of motion, arthralgia) are the most specific diagnoses available."  

Pursuant to the Board's remand instructions, the November 2012 VA examiner provided her opinion as to whether these disabilities were related to the Veteran's active duty military service.  In her opinion, it was less likely than not that arthralgias and limited motion in the wrists, ankles and shoulders were service-connected.  To support this conclusion, the examiner wrote that the Veteran's statements concerning the onset of his symptoms were vague - that is, he said that his symptoms began "sometime after" he returned from the Gulf War, but he could not precisely say how much time passed.  The examiner emphasized that the service treatment records did not mention pain in the wrists, ankles or shoulders and that the Veteran was employed in physically demanding jobs after his discharge from the Army.  
38 U.S.C.A. § 1117 "provides for entitlement to compensation on a presumptive basis to a Persian Gulf War veteran who complains of having an undiagnosed illness or illnesses that are 10% or more disabling during the presumption period established by the Secretary."  Gutierrez v. Principi, 19 Vet. App. 1, 6 (2004).  

To establish service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant "must present evidence that he or she is a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2006; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Id. at 7.  The current version of the applicable regulation requires that the Veteran's qualifying chronic disability became manifest during service in Southwest Asia or "to a degree of 10 percent or more not later than December 31, 2016 . . ."  38 C.F.R. § 3.317(a)(1)(i) (2015).  

In Gutierrez, the Board made a credibility determination that the claimant's subjective complaints of joint and muscle pain were entitled to no probative weight.  The Board further found that the preponderance of the medical evidence failed to indicate that the claimed disabilities were related to active duty service and accordingly denied the Veteran's claim.  On further appeal, the United States Court of Appeals for Veterans Claims vacated the Board's decision:

"In this case, however, evidence is not required 'specifically linking' Mr. Gutierrez's disabilities to his service or the Gulf War. . . . Congress has decided as a matter of policy, stemming at least in part from difficulty of proof, that, even though a Persian Gulf War veteran's symptoms may not at this time be attributed to a specific disease, the symptoms may nonetheless be related to conditions in the Southwest Asia theater of operations and, for that reason, are presumed to be service connected. . . . Thus, Mr. Gutierrez was not required to provide evidence linking his current conditions to events during service and the Board erred by imposing such a nexus requirement."  Gutierrez, 19 Vet. App. at 8 (citations omitted).  

Like the claimant in Gutierrez, the Veteran is a "Persian Gulf Veteran" as that term is defined in 38 C.F.R. § 3.317(e)(1), having served in the Southwest Asia theater of operations during the Persian Gulf War.  The November 2012 VA examination reports document the presence of a chronic disability which was not attributed to any known clinical diagnosis.  The examiner made objective findings of disability -
specifically, limited motion in each of the affected joints and objective evidence of painful motion.  Even though the degree to which the Veteran's range of motion was limited may not meet the schedular criteria for a compensable rating for all of the affected joints, the presence of painful, unstable, or malaligned joints, due to healed injury establishes eligibility for at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (38 C.F.R. §§ 4.40 and 4.59 apply regardless of whether the painful motion is related to arthritis and may warrant a rating of 10 percent even in the absence of limitation of motion).  Moreover, the presence of a qualifying chronic disability manifested to a degree of 10 percent or more was established in November 2012 (the date of the comprehensive Gulf War examination) which was prior to the expiration of the current presumption period established by the Secretary (December 31, 2016).  See 38 C.F.R. § 3.317(a)(1)(i).

For these reasons, the Veteran is entitled to service connection for a chronic disability manifested by persistent joint pain of the bilateral shoulders, wrists and ankles on a presumptive basis.  Because the statutory presumption of 38 U.S.C.A. § 1117 relieves the Veteran of the usual need to provide evidence linking his current conditions to events in service, the Board must grant his claim notwithstanding the unfavorable nexus opinion of the November 2012 VA examiner.  See Gutierrez, 19 Vet. App. at 8


Joint Pain of the Elbows

Like his shoulders, wrists and ankles, the Veteran's elbows were examined by a VA physician in November 2012.  The examiner diagnosed osteoarthritis in both elbows with limited motion of the elbows and additional limitation of motion after repetitive use.  In the section of her report describing diagnostic testing, the examiner wrote that imaging studies were performed and degenerative or traumatic arthritis was documented in both elbows.

Unlike the arthralgias and limited motion in his shoulders, wrists and ankles, the Veteran's elbow disability can be attributed to a known clinical diagnosis (arthritis).  For this reason, the Veteran is not entitled to service connection for bilateral elbow arthritis on a presumptive basis due to his service as a Persian Gulf Veteran under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board must therefore consider whether the Veteran is eligible for service connection for arthritis of the elbows on a direct basis or subject to the chronic disease presumption.  The November 2012 arthritis diagnosis satisfies the "current disability" requirement of his claim.  The Veteran has not attributed his elbow pain to any particular disease, injury or event in service.  In his hearing testimony, he described exposure to oil smoke, dust and heat in the desert.  He suggested this exposure caused him to develop asthma, but he did not indicate any particular cause of his elbow pain.  In his February 2008 written statement, however, he attributed "aching joints" generally to his service in the Gulf War.  Because his service in support of Operation Desert Storm has been established, the Board will accept this statement as proof of the required "disease , injury or event" requirement.  Thus, the success of the Veteran's claim depends on whether a causal connection exists between elbow arthritis and service.  See Fagan, 573 F.3d at 1287

Service connection on a presumptive basis is also potentially available if the Veteran's elbow arthritis became manifest to a compensable degree within one year from the date of his separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

To help resolve this question, the AOJ obtained an opinion from the November 2012 VA examiner.  In a March 2013 addendum, the examiner indicated that, in her opinion, it was less likely than not that the Veteran's elbow arthritis was related to military service.  The examiner provided an explanation for her opinion which was extremely similar to her opinions on the separate issues of whether joint pain of the shoulders, wrists and ankles was service-connected.  

The examiner noted the vagueness of the Veteran's statements about the onset of his elbow pain, noting that "there is no evidence to place the exact timing of the onset of the arthritis."  The report explained that the Veteran only described the onset of his joint pain as beginning "sometime after" the Gulf War.  The examiner quoted the report of the November 2004 VA examiner, who described the Veteran as a "poor historian."  In the examiner's opinion, the Veteran's post-service civilian employment as a machine operator would explain the development of arthritis.

The Board notes that one sentence of the March 2013 addendum opinion appears to phrase the applicable legal standard incorrectly: "I find it at least as likely as not that [the Veteran's] elbow arthritis developed from that civilian job based on the type and amount of activity as described."  Taken in isolation, this sentence might suggest that the evidence was in equipoise - i.e. that it is just as likely that elbow arthritis was the result of a disease or injury in service as it is that the disease was caused by the Veteran's physically demanding civilian job.  

Nevertheless, an examination report must be read as a whole, see Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012), and it is clear from other parts of the March 2013 medical opinion that the VA examiner was aware of the correct legal standard when she developed her unfavorable nexus opinion.  In part three of the addendum report "Medical Opinion for Direct Service Connection" the examiner checked a box next to text indicating "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  

More importantly, the next sentence after the statement that it was "at least as likely as not" that arthritis was caused by post-service employment, reads: "I find it less likely than not that [the Veteran's] elbow issues/conditions/arthritis and generalized arthralgias/joint pains are related to his military service due to complete lack of supporting documentation related to the elbows."

The emphasis the examiner assigned to the written medical records might be a significant weakness if the Veteran had submitted lay statements clearly indicating the existence of elbow pain during active duty or during the first year after he was discharged.  But in this case the examiner was correct in describing the Veteran's statements as vague.  In his hearing testimony, the Veteran was asked about the onset of joint pain in his knees, shoulders, wrists ankles and elbows.  According to the transcript, he testified that he did not notice pain in these joints until "quite a while" after he was discharged from active duty.  He described the interval as greater than a few months, but was otherwise unspecific.  In other words, there is no competent lay or medical evidence that elbow pain began in service or within the first year after the Veteran's discharge from active duty.

On the issue of whether a causal nexus exists between service and the Veteran's bilateral elbow arthritis, the Board finds that the March 2013 VA medical opinion is adequate.  The examiner's findings are consistent with the service treatment records, the post-service records of medical treatment and the Veteran's written statements and hearing testimony.  The examiner also provided a clear explanation for her opinion.  Moreover, there is no competent medical or lay evidence suggesting that the onset of elbow arthritis occurred within the presumptive period.
The examiner was correct in characterizing the Veteran's statements as vague and the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and his current arthritis of the elbows, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


Service Connection for Respiratory Disorders

During the comprehensive series of Gulf War examinations, the November 2012 VA examining physician diagnosed the Veteran with allergic rhinitis and asthma.  The examiner reviewed an x-ray of the Veteran's sinuses, which revealed permanent hypertrophy of the nasal turbinates.  She further indicated the existence of a nasal obstruction of greater than 50 percent in both nasal passages.

Like the elbow arthritis issue, the Veteran is not eligible for presumptive service connection as a Persian Gulf War Veteran under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 because his claimed respiratory complaints can be attributed to known clinical diagnoses (allergic rhinitis and asthma).

The Board will therefore proceed to consider whether service connection is available on a direct basis.  The November 2012 VA examiner's diagnoses of allergic rhinitis and asthma satisfy the "current disability" requirement of his claim.  The Veteran's hearing testimony about exposure to dust and sand particles in the desert and oil smoke, together with service personnel records documenting his deployment to Southwest Asia in support of Operation Desert Storm, provide the required proof of an in-service disease, injury or event.  The success of the Veteran's claim therefore depends on whether a causal connection exists between the in-service event and his current disabilities.  See Fagan, 573 F.3d at 1287

The AOJ obtained opinions from the November 2012 VA examiner on these issues in March 2013.  In her opinion, it was at least as likely as not that both of the diagnosed respiratory conditions were related to active duty service.

In the addendum opinion, the examiner correctly summarized the Veteran's statements about the development of his asthma.  She wrote that "even with [the Veteran] not necessarily knowing medical terminology, he gives a credible history of the prescription of inhalers and breathing treatments within a short while after leaving the military. . . there is supporting . . . civilian documentation of diagnosis, evaluation and treatment for asthma in [November 1997].  Asthma [symptoms] are mild enough that, until a person gets an acute flare, they may not realize that the respiratory symptoms they are experiencing are actually asthma . . ."   

According to the examiner, fine particles, such as those found in high quantities in a desert environment and chemical airborne exposures "at least as likely as not caused chronic changes to the respiratory epithelium resulting in asthma and restrictive lung disease."  She noted that the Veteran did not develop asthma until after the War and that there was no evidence of "other exposures" which could have led to his developing asthma "at his age."  The report provided a similar opinion concerning the development of allergic rhinitis: "Based on objective medical reasoning on the development of respiratory conditions (including both the lungs and ENT) after Gulf War exposure, I find it at least as likely as not that the [Veteran's] chronic rhinitis was due to his Gulf War exposures."    

The Board finds that the March 2013 medical opinion is consistent with the other post-service medical records.  Although the available service treatment records do not mention respiratory problems, their absence does not diminish the probative value of the medical opinion, which specifically indicated that asthma could plausibly develop due to exposure to fine particles, but not cause noticeable symptoms until a few years later.  For these reasons, on the issue of whether a nexus exists between the Veteran's current respiratory disorders and military service, the Board finds that the most persuasive evidence is the March 2013 VA examiner's opinion.

Resolving reasonable doubt in favor of the Veteran, he is entitled to service connection for the respiratory disorders of asthma and allergic rhinitis.



Service Connection for Headaches

According to the Veteran's February 2008 written statement, he consistently suffers from sinus headaches, which he did not experience before his deployment to the Gulf War.  According to the November 2004 VA general medical examination report, the Veteran's headaches "seem to be related to his sinus complaints (sinus congestion)."

At his Travel Board hearing, the Veteran testified that he first noticed headaches in service when shooting his weapon during a training exercise.  During service he said that his headaches occurred "once or twice a week."  He first received treatment for headaches in approximately 2002.  He takes over-the-counter medications for temporary relief of headache symptoms.

Pursuant to the Board's remand, the November 2012 VA examiner submitted a report and medical opinion on the Veteran's headaches.  The examiner indicated that the Veteran experienced intermittent headaches, with constant head pain on both sides of the head.  According to the examiner, the initial date of onset was sometime during the mid-1990s.  In the examiner's opinion, "The veteran's headaches are at least as likely as not attributable to his chronic rhinitis based on the findings of his ENT exam and the veteran's headache history."  

The examiner indicated that the Veteran's headaches could be attributed to a known clinical diagnosis (tension headaches), which means that service connection is unavailable on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

But service connection is available on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  As this decision has explained, the Board is granting service connection for allergic rhinitis.  As a consequence of this ruling, the November 2012 VA examiner's opinion tends to show that the Veteran's headaches are proximately due to the Veteran's service-connected allergic rhinitis.  The opinion is consistent with the lay statements of the Veteran and the November 2004 VA examiner's note that the headaches "seem to be related to his sinus complaints (sinus congestion)."
  
For these reasons, the Board will grant the Veteran's claim for entitlement to service connection for headaches as secondary to his service-connected allergic rhinitis.  See 38 C.F.R. § 3.310.

Service Connection for a chronic disability manifested by persistent dizziness

The Veteran also seeks service connection for a chronic disability manifested by dizziness, which he claims is attributable to undiagnosed illness related to his service in the Persian Gulf War. 

There is no reference to dizziness in the service treatment records and, according to the November 2004 VA examination report, the Veteran did not receive medical treatment for dizziness during active duty service.  

In support of his claim, he submitted a written statement in February 2008, in which he indicated that he believed his dizziness to be related to the Gulf War because "I did not have any episodes of dizziness before going to the Gulf War."  In his statement, he wrote that he experiences episodes of dizziness approximately twice each month.  He explained that he sometimes becomes short of breath and lightheaded after walking and "If I sit for a period of time and stand up I become dizzy."  

The Veteran also testified about his dizziness at his Travel Board Hearing.  He said that he remembers feeling dizzy due to the heat of the desert.  He denied having been treated by a physician for dizziness specifically, but he did say that a physician told him that his dizziness was the result of hypertension.  Although he applied for service connection for hypertension in May 2015, the AOJ denied the claim in a rating decision dated July 2015 and the Veteran did not appeal that decision. 

The earliest mention of dizziness in the records of the Veteran's post-service medical treatment is dated February 1999.  The treatment notes of a private physician indicate feelings of dizziness when the Veteran was using the toilet.  Emergency room notes from March 1999 indicate "micturition syncope" - also described as a vasovagal episode.

For assistance in deciding whether the Veteran is entitled to service connection for a disability manifested by dizziness, the AOJ sought a report from the November 2012 VA examiner.  In her March 2013 addendum report, the examiner noted occasional dizziness, including an "off-balance feeling" when symptoms are worse.  The examiner attributed the Veteran's dizziness to a diagnosis of micturition syncope.  According to the examiner, dizziness was not the result of undiagnosed illness or medically unexplained chronic multisymptom illness because micturition syncope is a diagnosable condition. 

The March 2013 medical opinion includes a brief summary of the private medical records from February and March 1999.  Citing an article about micturition syncope, the examiner described this condition as the phenomenon of fainting shortly after or during urination.  The act of straining to increase the flow of urine, the examiner continued, stimulates the vagus nerve, slowing down the heart (bradycardia) and causing blood pressure to decrease.  According to the examiner, symptoms are most likely to occur when standing immediately after being recumbent for some time.  The examiner referred also to the Veteran's description of "his dizziness to me [which] normally involved change in position which correlates well to sensitivity of the vagus nerve to change in position."  

The examiner indicates that the Veteran developed this condition in 1999, possibly as early as 1998 "per the documentation of onset symptoms 1 year prior" and because of the interval of time between discharge and initial onset "I find it less likely than not that the veteran's dizziness and associated micturition syncope (and the cause of this condition with vagal nerve hypersensitivity) are related to service due to lack of temporal relation."

The Board has considered the evidence and finds that because his headaches can be attributable to a known clinical diagnosis (micturition syncope) that the Veteran is not eligible for presumptive service connection for dizziness based on his Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Board has also considered the issue of direct service connection and weighed the March 2013 medical opinion in light of all of the evidence in the record, including the written statements and hearing testimony of the Veteran.

The VA examiner's opinion was based on a personal examination of the Veteran and an accurate review of the record.  Her conclusion was supported by a clear rationale and is consistent with the private medical records from February and March of 1999 which indicate a diagnosis of micturition syncope.  The examiner appropriately considered the Veteran's description of his dizziness.  Her summary of his description of his symptoms appears accurate, in that it is similar to what he wrote about his dizziness in February 2008, particularly with respect to feeling dizzy after prolonged sitting.  The VA examiner also appropriately considered the interval of time between the Veteran's discharge from active duty and the first evidence of medical treatment for micturition syncope.  See Maxson, 12 Vet. App. at 459.  For these reasons, the Board finds that the March 2013 unfavorable nexus opinion is adequate and further finds that it is the most persuasive available evidence on the issue of the probability of a causal relationship between the Veteran's micturition syncope and military service.  

There is no medical evidence suggesting the existence of a causal relationship between micturition syncope and military service.  The only evidence of dizziness in service comes from the hearing, when the Veteran described feeling dizzy because of the extreme heat of the desert.  Although the Veteran is competent to give evidence about his dizziness, he is not competent to provide testimony concerning a matter of medical complexity, such as the likelihood that a vagus nerve condition documented in the medical records was related to his feelings of dizziness in-service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert, 1 Vet. App. at 54 (1990).  Although the evidence in this case proves the existence of a current disability manifested by dizziness and an in-service disease, injury or event, the preponderance of the evidence weighs against a finding that a causal connection exists between service and a current disability manifested by dizziness.  For this reason, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.
 

ORDER

Entitlement to service connection for a chronic disability manifested by persistent multiple joint pain of the shoulders, wrists and ankles bilaterally, to include as due to undiagnosed illness, is granted.

Entitlement to service connection for a chronic disability manifested by persistent joint pain of the bilateral elbows, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a chronic respiratory disorder, including asthma and allergic rhinitis, is granted.

Entitlement to service connection for a chronic disability manifested by persistent headaches is granted.

Entitlement to service connection for a chronic disability manifested by persistent dizziness, to include as due to undiagnosed illness, is denied.


REMAND

For assistance in deciding whether the Veteran is entitled to an increased rating for his service-connected left knee disability, the Board remanded that issue for a VA examination.  The requested examination occurred in November 2012.  

Although VA need not provide a medical examination in all cases, "once the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858,  ___ Vet. App. ___  (Vet. App. July 5, 2016), the Court decided that 38 C.F.R. § 4.59 (2015) required the evaluation of range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id. at *10.  The November 2012 examination report includes two sets of range of motion test results (initial and after repetitive use), but fails to provide separate range of motion test results "for pain on both active and passive motion, [and] in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  For this reason, the Board must remand the increased rating claim for a new examination which provides all of the range of motion test results required by the regulation.

The Veteran has also appealed the denial of service connection for a sleep disorder and for a chronic disability manifesting in fatigue.  The November 2012 VA examiner indicated a diagnosis of sleep apnea.  According to the examiner, the Veteran's sleep apnea was the result of obesity.  In her opinion, the causes of sleep apnea were not related to service.  

According to a VA diagnostic study report dated March 2013, which is part of the Virtual VA electronic claims file, the diagnosis of sleep apnea was based on a sleep study performed in November 2012 performed by HealthScan, presumably a private facility in Montgomery, Alabama.  Unfortunately, there is no copy of the sleep study report in the Veteran's paper or electronic claims files.  Nor is there any indication that the relevant sleep study report was requested by the AOJ.  The issue of entitlement to service connection for a sleep disorder must therefore be remanded to obtain the sleep study.  The November 2012 VA examiner wrote that the Veteran's fatigue is the result of his sleep apnea, suggesting that service connection for a chronic disability manifested by persistent fatigue could potentially be available on a secondary basis, depending on the resolution of the sleep apnea issue.  Under these circumstances, the issue of service connection for a chronic disability manifested by persistent fatigue is intertwined with the sleep apnea issue and the Board must remand both issues to obtain the missing sleep study report.

The claim for service connection for a chronic gastroesophageal disorder, to include as due to undiagnosed illness, must be remanded to obtain a new medical opinion.  Pursuant to the AOJ's instructions, the November 2012 VA examiner diagnosed the Veteran with gastroesophageal reflux disease (GERD), with pyrosis (heartburn) and infrequent episodes of epigastric distress.  

In March 2013, the examiner provided an addendum report, in which she indicated that, in her opinion, it was less likely than not that GERD was related to service.  Like the examiner's opinions on the origins of the Veteran's chronic joint pain, the GERD opinion emphasizes the vagueness of the Veteran's reports about the timing of his symptoms.  The examiner also quotes the report of the November 2004 examiner describing the Veteran as a "poor historian."  

According to the November 2013 medical opinion, "The Veteran has no complaints documented regarding his gastrointestinal symptoms until 2004 when it was noted that he was treated for GERD and was on medication for GERD.  There is no STR documentation of GI symptoms despite the veteran's assertions to the contrary." (emphasis added).

The italicized language appears to suggest that the examiner believed that the Veteran had claimed incorrectly that he was treated for GERD in service.  But nothing in the Veteran's written statements or hearing testimony suggests that he received treatment for GERD in service.  Moreover, the examiner's own summary of the Veteran's statements in her November 2012 gastroesophageal examination ("Veteran reports GERD sx.  ? onset date.  Veteran reports since 2004 been much worse") likewise contain no reference to treatment for gastroesophageal symptoms in service.   

A medical opinion may be inadequate if it rests on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  By attributing a false statement to the Veteran which it seems unlikely that he made, the examiner's nexus opinion on the issue of GERD suggests that the examiner's conclusion may have been influenced by an unfavorable opinion of the Veteran's truthfulness.  Because it appears that the Veteran has not in fact claimed to have received treatment for GERD in service, the Board will remand the issue to obtain a new opinion.

Finally, the Board finds that the March 2013 medical opinion on the Veteran's claimed skin condition is inadequate.  In her November 2012 examination report, the VA physician diagnosed the Veteran with dermatofibromas.  Her March 2013 addendum opinion indicated that "[t]here is no known link to any chemical or environmental expsoures [sic] (excluding the injuries as noted above) and dermatofibromas.  As the veteran had no documented objective history of skin injuries or conditions while on [active duty], the veteran's development of dermatofibromas is considered a 'life event' and unrelated to military service.
The veteran did have a reported history of 'dermatitis' in the 2000s, but this veteran does not current [sic] have dermatitis so this episode of dermatitis is treated as a 'life event' unrelated to military exposures or military duty as there is no chronic condition."

Although the VA examiner complied with the AOJ's instructions to provide an opinion on the probability of a link between dermatofibromas and military service, she did not provide a similar opinion on dermatitis.  The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement of a claim for service connection, even if the disability resolves before the claim is decided.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Under this principle, the Veteran potentially remains eligible to receive compensation for dermatitis, even if that condition resolved before he was examined in November 2012.  In the Veteran's Virtual VA electronic claims file, there is a VA "teledermatology consultant's note" dated April 2008 which indicates the presence of eczematous dermatitis of the Veteran's lower back as well as dermatofibromas.  The Veteran's claim for service connection for a "skin rash" was filed prior to this date (in July 2004).  For these reasons an adequate opinion must address dermatitis.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since June 2015 and also obtain copy of the sleep study report conducted by a facility or provider called HealthScan in Montgomery, Alabama and dated approximately November 2012.   

2. After obtaining any additional records, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.  The examiner should review the claims file and note that review in his or her report.  The rationale for any opinions given should be explained.  

The examiner should describe in detail all current manifestations of the Veteran's service connected knee disability.  In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's right and left  knees and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's left knee with the range of the opposite undamaged joint.  If any of these findings are not possible, the examiner should provide an explanation.

3. After obtaining any identified and outstanding records, refer the claims file to the examiner who conducted the November 2012 VA examination for preparation of an addendum opinion on the issues of service connection for a chronic sleep impairment, a chronic disability manifested by persistent fatigue, a gastroesophageal disability and a chronic skin disorder.  If the November 2012 VA examiner is not available for any reason, the requested opinion should be obtained from another qualified person.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.

Sleep Disorder

After reviewing the claims file, including any information concerning the November 2012 sleep study report requested in part one of these instructions, the examiner should provide a medical opinion on the following questions:

(a) Does the Veteran have a diagnosable sleep disorder? (b) If the Veteran has a diagnosable sleep disorder, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service? (c) If the Veteran does not have a diagnosable sleep disorder, please detail the symptoms the Veteran complains of and specifically note if there are objective indications of chronic disability (to include due to undiagnosed illness).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Any opinion provided must include an explanation of the reasons for the opinion.  

Fatigue

After reviewing the claims file including any information obtained as a result of the efforts required by this remand, the examiner should then provide a medical opinion on the following questions:

(a) Does the Veteran have a diagnosable chronic disability manifested by fatigue? (b) If the Veteran has a diagnosable chronic disability manifested by fatigue, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service? (c) If the Veteran has a diagnosable chronic disability manifested by fatigue, is it at least as likely as not (50 percent or greater probability) that the disability is the secondary result of another service connected disability, including sleep apnea if that condition is determined to be related to service?  (d) If the Veteran does not have a diagnosable chronic disability manifested by fatigue, please detail the symptoms the Veteran complains of and specifically note if there are objective indications of chronic disability (to include due to undiagnosed illness).  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Any opinion provided must include an explanation of the reasons for the opinion.  


Gastroesophageal Disorder

After reviewing the claims file including any information obtained as a result of the efforts required by this remand, the examiner should then provide a medical opinion on whether it is at least as likely as not (50 percent or greater probability) that the gastroesophageal reflux disease (GERD) diagnosed in November 2012 or any other current gastroesophageal disorder is related to any disease, injury or event during the Veteran's active duty service.  In developing the requested opinion, the examiner should note that there is no assertion in any of the Veteran's written statements or hearing testimony that he was treated in service for GERD symptoms.  Any opinion provided must include an explanation of the reasons for the opinion.  

Skin Disorder

After reviewing the claims file including any information obtained as a result of the efforts required by this remand, the examiner should then provide a medical opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin disorder. For the purpose of this claim for disability benefits, the examiner is advised that a current disability is any disability which existed when the Veteran filed his claim (July 2004) or any time during the pendency of the claim. For this reason, the examiner should address not only the dermatofibromas noted on the November 2012 VA examination but also eczematous dermatitis diagnosed in April 2008.

If the examiner indicates that the Veteran has a skin disorder (including dermatofibromas or eczematous dermatitis), the examiner should further indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's claimed skin disorder had its onset during active duty service or is otherwise related to service.  A complete rationale should be provided for all opinions.

4. If the examiner is unable to offer the requested opinions, it is essential for the examiner to explain why an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. The AOJ must ensure that the requested examination reports are in compliance with the directives of this remand.  If any of the requested reports are deficient in any manner, the AOJ must implement corrective procedures at once.

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


